NOT DESIGNATED FOR PUBLICATION

                                               No. 119,985

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                     v.

                                     THOMAS GEORGE CARLTON,
                                            Appellant.


                                    MEMORANDUM OPINION

                Appeal from Montgomery District Court; JEFFREY GETTLER, judge. Opinion filed June
26, 2020. Reversed in part, vacated in part, and remanded with directions.


        James M. Latta, of Kansas Appellate Defender Office, for appellant.


        Jodi Liftin, assistant solicitor general, and Derek Schmidt, attorney general, for appellee.


Before POWELL, P.J., GARDNER, J., and WALKER, S.J.


        PER CURIAM: Thomas George Carlton pleaded no contest to indecent liberties
with a child, an off-grid felony. Yet the district court granted Carlton a departure to an
on-grid sentence of 85 months in prison. Carlton appeals his sentence arguing we must
correct his criminal history score, jail credits earned, and opportunity to earn good time
credit. Carlton also argues that the district court erred in subjecting him to lifetime
electronic monitoring. We agree with some of Carlton's claims of error.




                                                      1
Factual and Procedural Background


       Carlton pleaded no contest to one count of aggravated indecent liberties with a
child. In exchange for that plea, the State agreed to recommend a downward-durational
departure of 85 months in prison. The district court, agreeing that mitigating
circumstances warranted a departure from the sentencing guidelines' requirement of a life
sentence, sentenced Carlton to 85 months in prison.


       The amended presentence investigation (PSI) report showed Carlton's criminal
history score as A. That score was based on Carlton's six prior person felony convictions.
Those convictions consisted of four traditional person felonies and two person felonies
that were converted from six person misdemeanors. See K.S.A. 2019 Supp. 21-6811. One
of Carlton's person felonies, for aggravated battery, was from Kansas. But Carlton
committed his other person offenses in Oklahoma and California.


       At sentencing, the district court held that Carlton was not eligible to earn good
time credit. And it tentatively awarded Carlton 1,193 days of credit for time served. But
the journal entry of judgment awarded Carlton only 235 days of jail time credit and gave
no reason for this discrepancy.


       Carlton untimely appealed from his sentence and a panel of this court later
remanded Carlton's case to the district court for hearing under State v. Ortiz, 230 Kan.
733, 640 P.2d 1255 (1982). The district court found an Ortiz exception applied so it
granted Carlton's request to file an out-of-time appeal. Accordingly, we allowed Carlton's
appeal to proceed.




                                             2
Did the District Court Err in Calculating Carlton's Criminal History Score?


       Carlton acknowledges that his sentence is illegal because under K.S.A. 2019 Supp.
21-6818(a), K.S.A. 2019 Supp. 21-6804(a), and K.S.A. 2019 Supp. 21-5506(c)(2)(C), he
was entitled to a sentence not less than 50% of 233 months. But he received a sentence
less than that—85 months. Carlton argues that his sentence would be legal if the panel
"corrects" his criminal history score from A to C. He contends that State v. Wetrich, 307
Kan. 552, 412 P.3d 984 (2018), requires us to score all his out-of-state convictions as
nonperson offenses.


       Wetrich, filed March 9, 2018, applies to Carlton's sentence, pronounced on May 8,
2018. See 307 Kan. 552. Wetrich held that when classifying out-of-state convictions as
person or nonperson offenses, we refer to comparable offenses under the Kansas criminal
code in effect on the date of the current crime of conviction. 307 Kan. 552, Syl. ⁋ 2. See
K.S.A. 2019 Supp. 21-6811(e)(3). It also held:


       "For an out-of-state conviction to be comparable to an offense under the Kansas criminal
       code, the elements of the out-of-state crime cannot be broader than the elements of the
       Kansas crime. In other words, the elements of the out-of-state crime must be identical to,
       or narrower than, the elements of the Kansas crime to which it is being referenced." 307
Kan. at 562.


See Wetrich, 307 Kan. at 558-59 (finding that the issue of comparable offenses is decided
as a matter of statutory, not constitutional, interpretation).


       Although Carlton provides us with an individualized analysis for each out-of-state
conviction he alleges was miscategorized as a person offense, the State does not. Rather
than address any of Carlton's individual claims, the State asks the panel to remand for
resentencing to give the district court the opportunity to make the appropriate Wetrich
findings, citing State v. Obregon, 309 Kan. 1267, 444 P.3d 331 (2019). Carlton counters
                                                   3
that Obregon permits remand without appellate consideration only when some out-of-
state provisions are comparable and others are not and when we can not tell which
provision his past criminal convictions are based on. Carlton then asserts that no matter
what version of the out-of-state offenses Carlton committed, his out-of-state crimes are
broader than the Kansas provisions so we must score them as nonperson offenses.


       Because Carlton's amended PSI has errors and lacks the specificity required for
some of his convictions, we find it best to remand for resentencing and more fact-finding
in compliance with Wetrich, without considering Carlton's prior convictions individually.


       Standard of Review and Basic Legal Principles


       K.S.A. 2019 Supp. 22-3504(a) provides that a court may correct an illegal
sentence at any time the defendant is serving such sentence. Our Supreme Court has
defined an illegal sentence as: (1) a sentence imposed by the court without jurisdiction;
(2) a sentence that does not conform to the applicable statutory provision, either in the
character or the term of authorized punishment; or (3) a sentence ambiguous as to the
time and manner in which it is to be served. State v. Hayes, 307 Kan. 537, 538, 411 P.3d
1225 (2018); see K.S.A. 2019 Supp. 22-3504(c). Whether a sentence is illegal under
K.S.A. 22-3504 is a question of law over which this court exercises unlimited review.
State v. Lee, 304 Kan. 416, 417, 372 P.3d 415 (2016). Likewise, classification of prior
offenses for criminal history purposes involves statutory interpretation, a question of law
subject to unlimited review. See Wetrich, 307 Kan. at 555.


       Proper sentencing of a defendant includes determining the defendant's criminal
history score.


                 "A criminal sentence is based on the severity level of a defendant's current crime
       and on the defendant's criminal history score. See K.S.A. 2018 Supp. 21-6805(a). The

                                                     4
       severity level of an offense is set by statute. So, a district court calculates a defendant's
       criminal history score by listing his or her prior criminal convictions or juvenile
       adjudications—including those committed out-of-state—and then classifying those
       convictions or adjudications as either person or nonperson offenses. Then, based on the
       number and type of convictions, the district court arrives at a defendant's criminal history
       score. K.S.A. 2018 Supp. 21-6809; K.S.A. 2018 Supp. 21-6810; K.S.A. 2018 Supp. 21-
       6811(e)." State v. Curry, No. 120,979, 2020 WL 961958, at *2 (Kan. App. 2020)
       (unpublished opinion), petition for rev. filed June 12, 2020.


       The revised Kansas Sentencing Guidelines Act (KSGA) (K.S.A. 2019 Supp. 21-
6801 et seq.) directs the district court how to score a defendant's out-of-state convictions:


               "(e)(1) Out-of-state convictions and juvenile adjudications shall be used in
       classifying the offender's criminal history.
               (2) An out-of-state crime will be classified as either a felony or a misdemeanor
       according to the convicting jurisdiction.
               ....
               (3) The state of Kansas shall classify the crime as person or nonperson.
               (A) In designating a crime as person or nonperson, comparable offenses under
       the Kansas criminal code in effect on the date of the current crime of conviction was
       committed shall be referred to. If the state of Kansas does not have a comparable offense
       in effect on the date the current crime of conviction was committed, the out-of-state
       crime shall be classified as a nonperson crime." K.S.A. 2019 Supp. 21-6811(e).


       We Remand for Resentencing without Analyzing Each of Carlton's Prior Crimes.


       Our Supreme Court's most recent approach is that to be scored as a person crime, a
prior out-of-state conviction must have elements identical to or narrower than its
comparable Kansas crime. Wetrich, 307 Kan. at 562. In Obregon, our Supreme Court
addressed a defendant's claim that the district court improperly scored his Florida
conviction without knowing which version of the Florida crime he committed. The


                                                      5
Obregon court was the first case to apply Wetrich when the Kansas and the out-of-state
offenses are both alternative means crimes. 309 Kan. at 1272-74.


       In Obregon, our Supreme Court noted that although person-crime classification
cases generally present questions of law, the analysis becomes more nuanced when
considering the State's duty to establish—by a preponderance of the evidence—that a
defendant committed the crime relied on in classifying the defendant's criminal history.
"And when the crime in question is an out-of-state offense with alternative means—some
of which would not be comparable to Kansas person crimes—the State's burden is to
establish that the defendant committed a version of the offense supporting the person
classification." 309 Kan. at 1275. And to see whether the State meets this burden we look
for substantial competent evidence. See State v. Hughes, 290 Kan. 159, 162, 224 P.3d
1149 (2010). Considering all of this, the Obregon court found that the district court erred
in classifying the defendant's Florida conviction and remanded for more findings of fact
because it could not tell which version of the Florida offense the defendant committed.
309 Kan. at 1275-76.


       We have the same problem here. Both parties acknowledge that some of Carlton's
crimes are divisible and both ask the panel to remand for resentencing. Yet neither party
tells us which of Carlton's convictions they believe are divisible and thus require remand
without further consideration by this court.


       And Carlton's PSI contains errors. For example, it lists one of Carlton's
convictions for domestic assault and battery under "21 O.S. 6449(c)." Yet no such statute
exists. The district court compared "21 O.S. 6449(c)" to K.S.A. 2015 Supp. 21-
5413(b)(2)(B). But this Kansas statute requires a showing of aggravated battery—
"recklessly causing bodily harm to another person with a deadly weapon, or in any
manner whereby great bodily harm, disfigurement or death can be inflicted." K.S.A. 2015
Supp. 21-5413(b)(2)(B). Perhaps the PSI drafter intended to list 21 Okla. St. Ann. §

                                               6
644(c)—defining assault and battery against a "former intimate partner or a family or
household member"—but perhaps not. The record is unclear and we cannot speculate.
Remand is necessary to determine what Oklahoma crime Carlton committed.


       The PSI also lists the Kansas statute prohibiting interference with a law
enforcement officer as comparable to Carlton's Oklahoma convictions for violating a
protective order. Yet neither party asserts this is the correct Kansas statute to compare to
that Oklahoma offense.


       The record shows that six out-of-state misdemeanor offenses were aggregated to
two felony person offenses. See K.S.A. 2019 Supp. 21-6811(a), (e)(2)(B). Yet we cannot
tell which six misdemeanors were aggregated, as Carlton has more than six out-of-state
person misdemeanors. Carlton has seven prior Oklahoma convictions just for violating a
protective order. Three of these may have been converted into a person felony for
purposes of Carlton's criminal history score. But nine of Carlton's prior crimes were
categorized as adult misdemeanor conversion offenses, so it is possible that his felonies
were from other converted misdemeanors. And because the record is unclear as to which
misdemeanors were converted, we cannot tell how reversal on these misdemeanors will
affect Carlton's overall criminal history score, even if Carlton is correct that the
comparable Kansas offense is narrower than the out-of-state misdemeanors.


       Similarly, Carlton claims that Oklahoma's statute for committing a threatening act
of violence is broader than Kansas' statute for assault because Oklahoma does not require
that the victim feel apprehension. Yet we cannot tell whether any error in scoring
Carlton's conviction for committing a threatening act of violence as a person offense has
any effect on Carlton's criminal history score, because it is not listed as having been
aggregated and converted into a felony conviction.




                                              7
       Our review of the record shows that perhaps entries 16 and 20 in Carlton's
amended PSI (Oklahoma domestic assault and battery) were excluded from his criminal
history score. Yet it is also possible that Carlton's criminal history score did factor in
those misdemeanor assault and battery convictions but did not include three of Carlton's
Oklahoma convictions for violating a protective order. In his original PSI, Carlton had a
criminal history score of A with 23 prior convictions listed. Carlton objected to that
criminal history score, arguing he had no recollection of two person felonies from 2009
and 2010. He asked the district court to postpone his sentencing until he could verify the
Oklahoma convictions and review the PSI. An amended PSI then added four violations—
a felony conviction for a second assault and battery under 21 Okla. Stat. Ann. § 644(c)
and three additional Oklahoma misdemeanors for violating a protective order. Yet the
amended PSI still listed only six misdemeanors as adult misdemeanor conversion
offenses. The State noted these additions at sentencing, highlighting the addition of a
felony offense. It stated that the addition of a misdemeanor offense did not matter
because Carlton's felony convictions already established the highest criminal history
score of A. Carlton's misdemeanor assault and battery convictions may have been
considered in calculating his criminal history score and his additional violation of a
protective order misdemeanors may not have been considered. We simply cannot tell.
And Carlton may have misdemeanors that were not counted that could yet be counted to
convert to a felony.


       Here, as in Obregon, the record lacks evidence of which version of the out-of-state
crimes Carlton committed. The PSI does not show which subsection of Oklahoma's
assault and battery with a dangerous weapon statute Carlton violated. Similarly, we
cannot tell which subsection of California's negligent discharge of a firearm statute
Carlton violated. See 21 Okla. Stat. Ann § 645; Cal. Penal Code § 246.3.


       Obregon demands that our appellate court consider whether the State met its
burden of proving that a defendant committed his underlying out-of-state convictions in

                                               8
these person-crime classification cases. "The presentence investigation summary
frequently can satisfy the State's burden absent defendant's objection, but more is
required when the summary does not indicate which version of the out-of-state offense
the defendant committed." 309 Kan. at 1275 (citing K.S.A. 2018 Supp. 21-6814[b], [c]).
The PSI is insufficient here because it fails to provide which version of the crimes
Carlton committed. Thus, we remand for resentencing with directions to determine which
version of the out-of-state crimes Carlton committed and then to apply Wetrich to them.


       In doing this, it may be necessary for the district court to look beyond the statutory
elements of some of Carlton's offenses:


               "In an analogous situation, the United States Supreme Court has 'recognized a
       "narrow range of cases" in which sentencing courts . . . may look beyond the statutory
       elements . . . .' Descamps v. United States, 570 U.S. 254, 261, 133 S. Ct. 2276, 186 L. Ed.
2d 438 (2013). When a 'statute is "divisible"—i.e., comprises multiple, alternative
       versions of the crime—a later sentencing court cannot tell, without reviewing something
       more, if the defendant's conviction' arose under any particular alternative. 570 U.S. at
       262. In those cases, the Court's caselaw permits 'sentencing courts . . . to examine a
       limited class of documents to determine which of a statute's alternative elements formed
       the basis of the defendant's prior conviction.' 570 U.S. at 262; see also Johnson v. United
       States, 559 U.S. 133, 144, 130 S. Ct. 1265, 176 L. Ed. 2d 1 (2010) ('When the law under
       which the defendant has been convicted contains statutory phrases that cover several
       different generic crimes . . ., the "'modified categorical approach'" . . . permits a court to
       determine which statutory phrase was the basis for the conviction by consulting the trial
       record—including charging documents, plea agreements, transcripts of plea colloquies,
       findings of fact and conclusions of law from a bench trial, and jury instructions and
       verdict forms.')." Obregon, 309 Kan. at 1273-74.


       Carlton asserts that his criminal history is necessarily a C, yet our review of the
record shows that it may well be a B. Although Carlton contends that the elements of
Oklahoma's domestic assault and battery offenses are broader than the elements of the

                                                      9
Kansas offenses, we disagree. We find that the Kansas battery statute is comparable, as
did our panel in Curry, 2020 WL 961958, at *2-4 (finding Oklahoma's "Domestic
Abuse—Assault and Battery" provisions under 21 Okla. St. Ann. § 644[c] comparable to
Kansas' battery offense as defined under K.S.A. 2018 Supp. 21-5413[a]). So if Carlton's
Oklahoma assault and battery convictions were aggregated into felonies, they were
properly scored as person offenses.


       The problem is that the record contains insufficient facts for us to conduct the
detailed review that is necessary. And it is not our job to do so. Despite Carlton's
invitation to the contrary, "appellate courts do not make factual findings in the first
instance; we only review district court findings." State v. Estrada-Vital, 302 Kan. 549,
557, 356 P.3d 1058 (2015). We remand for further proceedings on this issue without
vacating Carlton's sentence.


Did the District Court Err in Granting Carlton Jail Time Credit for Only Some of the
Time He Served Pending Resolution of this Case?


       Carlton next argues that the district court erred in denying him credit for time
served. He asks this court to correct the error by directing the district court to enter a nunc
pro tunc order amending the court's clerical mistake. The State does not substantively
respond but simply agrees that the court should consider this issue on remand.


       As noted above, a court may correct an illegal sentence at any time the defendant
is serving such sentence. K.S.A. 2019 Supp. 22-3504(a). And "[c]lerical mistakes in
judgments, orders or other parts of the record and errors in the record arising from
oversight or omission may be corrected by the court at any time and after such notice, if
any, as the court orders." K.S.A. 2019 Supp. 22-3504(b). This issue involves statutory
interpretation, which we review de novo. Landrum v. Goering, 306 Kan. 867, 872-73,
397 P.3d 1181 (2017); see State v. Smith, 309 Kan. 977, 982, 441 P.3d 1041 (2019).

                                              10
       K.S.A. 2019 Supp. 21-6615 entitles a defendant to jail credit for "time which the
defendant has spent incarcerated pending the disposition of the defendant's case." A
defendant has a right to credit for time spent in custody while "being held solely on the
charge for which the defendant is being sentenced." Hooks v. State, 51 Kan. App. 2d 527,
531, 349 P.3d 476 (2015).


       The record on appeal supports Carlton's assertion that he spent 1,193 days
incarcerated pending conviction. The district court sentenced Carlton on May 8, 2018,
and the amended PSI said that Carlton qualified for 1,102 days of credit as of February 6,
2018. At sentencing, the parties agreed that as of the date of sentencing, Carlton was
entitled to 1,193 days of credit, and the district court "tentatively" credited Carlton those
days. But the district court's journal entry of judgment reflects only 235 days of credit
and does not explain the discrepancy.


       Still, we decline to order the district court to enter a nunc pro tunc. Carlton has a
right to credit against his sentence only for time he spent in custody solely because of the
charges in this case. We do not know whether Carlton was being held for 1,193 days
solely on the charges for which he was sentenced. We thus remand for the district court's
reconsideration of the number of days due Carlton as credit for time served. See State v.
Storer, 53 Kan. App. 2d 1, 6, 382 P.3d 467 (2016).


Did the District Court Err in Denying Carlton the Ability to Earn Good Time Credit?


       Carlton next contends that the district court erred in ordering no good time credit
be applied to his sentence. The State again agrees that this issue would best be addressed
on remand.




                                              11
          The district court apparently thought that because Carlton had been convicted of
an off-grid offense, Carlton was not eligible to earn good time credit. But Carlton got a
departure sentence, and that sentence makes him eligible to earn good time credit.
Our Supreme Court so held in State v. Ballard, 289 Kan. 1000, 1014, 218 P.3d 432
(2009):


          "Ballard received a departure sentence from Jessica's Law: a determinate sentence
          pursuant to the guidelines of 55 months' imprisonment. Consequently, when Ballard
          completes his prison sentence, he will be placed on postrelease supervision, not parole.
          Stated another way, he will not serve an indeterminate sentence and then be subject to
          parole, as he would have been if sentenced to life imprisonment pursuant to 21-4643(a).
          Because the provisions of 22-3717(b)(5) simply do not apply to Ballard, they cannot
          serve as the basis for denying him eligibility for good time credit."


We are bound by this precedent. See State v. Meyer, 51 Kan. App. 2d 1066, 1072, 360
P.3d 467 (2015). The district court thus erred in denying Carlton eligibility for good time
credit.


          As in Ballard and this court's decision in State v. Dunn, No. 119,866, 2019 WL
3210390, at *2-3, *6 (Kan. App. 2019) (unpublished opinion), rev. granted February 25,
2020, we remand for resentencing on this issue.


Did the District Court Err in Ordering Lifetime Electronic Monitoring?


          Finally, Carlton contends that the district court erred by ordering lifetime
electronic monitoring because he got an on-grid sentence. The State does not address this
claim.


          This issue involves statutory interpretation, which presents a question of law over
which we have unlimited review. State v. Alvarez, 309 Kan. 203, 205, 432 P.3d 1015

                                                       12
(2019). The most fundamental rule of statutory construction is that the intent of the
Legislature governs if we can determine that intent. State v. LaPointe, 309 Kan. 299, 314,
434 P.3d 850 (2019). We first try to determine legislative intent through the statutory
language enacted, giving common words their ordinary meanings. See State v. Ayers, 309
Kan. 162, 163-64, 432 P.3d 663 (2019). When a statute is plain and unambiguous, we do
not speculate about the legislative intent behind that clear language, and we refrain from
reading something into the statute that is not readily found in its words. 309 Kan. at 164.


       The Dunn panel addressed this issue. The panel first recognized that the Kansas
Prisoner Review Board is in charge of establishing parole conditions (citing State v.
Waggoner, 297 Kan. 94, 100, 298 P.3d 333 [2013]). Yet the sentencing court is required
by K.S.A. 2015 Supp. 21-6604(r) to order lifetime electronic monitoring as part of a
defendant's sentence, in some cases. Dunn, 2019 WL 3210390, at *3. Because Carlton
was convicted of aggravated indecent liberties with a child, see K.S.A. 2019 Supp. 21-
6627(a)(1)(C), K.S.A. 2019 Supp. 21-6604(r) would have generally applied to Carlton's
sentence.


       But that rule is altered when, as here, a defendant is granted a departure to a
determinate sentence under the KSGA:


       "[T]he defendant's release is determined by the length of the controlling sentence
       imposed by the district court minus good time credit. See State v. Gaudina, 284 Kan. 354,
       358, 160 P.3d 854 (2007) (noting that complete sentence under the KSGA includes 'the
       prison sentence, the maximum potential reduction to such sentence as a result of good
       time and the period of postrelease supervision'). Dunn, 2019 WL 3210390, at *4.


       Dunn held that based on the relevant statutory provisions, the Legislature intended
to limit lifetime electronic monitoring to parolees—not to those subject to postrelease
supervision after serving a determinate sentence, like Carlton will be:


                                                  13
"[B]oth K.S.A. 2018 Supp. 21-6604(r) and K.S.A. 2018 Supp. 22-3717(u) refer to a
sentence imposed under K.S.A. 2018 Supp. 21-6627. Subsection (a)(1) of that statute
directs:


           "'Except as provided in subsection (b) or (d), a defendant who is 18 years
           of age or older and is convicted of the following crimes committed on or
           after July 1, 2006, shall be sentenced to a term of imprisonment for life
           with a mandatory minimum term of imprisonment of not less than 25
           years unless the court determines that the defendant should be sentenced
           as determined in subsection (a)(2).'


           "The listed crimes include [aggravated indecent liberties]. See K.S.A. 2018 Supp.
21-6627(a)(1)([C]). K.S.A. 2018 Supp. 21-6627 provides a few statutory exceptions for
sentencing a criminal defendant to an indeterminate sentence of imprisonment for life
without parole for 25 years. Most of the exceptions do not apply [here] and involve
imposing a harsher indeterminate life sentence. See K.S.A. 2018 Supp. 21-6627(a)(2),
(b)(1), and (b)(2). However, subsection (d) provides an exception authorizing the district
court to depart from the presumptive indeterminate life sentence to the sentencing grid.
While K.S.A. 2018 Supp. 21-6627(d) authorizes a departure from K.S.A. 2018 Supp. 21-
6627(a), if the court finds substantial and compelling reasons to depart, the sentence
imposed is no longer under the authority of K.S.A. 2018 Supp. 21-6627. Instead, if the
court departs, the defendant is sentenced pursuant to the provisions of K.S.A. 2018 Supp.
21-6818 and 'no sentence of a mandatory minimum term of imprisonment shall be
imposed hereunder.' K.S.A. 2018 Supp. 21-6627(d)(1). Turning to K.S.A. 2018 Supp. 21-
6818, that statute provides:


                   "'(a) When a departure sentence is appropriate, the sentencing
           judge may depart from the sentencing guidelines as provided in this
           section. …
                   "'(b) When a sentencing judge departs in setting the duration of a
           presumptive term of imprisonment:
                   (1) The judge shall consider and apply the sentencing guidelines,
           to impose a sentence that is proportionate to the severity of the crime of
           conviction and the offender's criminal history; and

                                                  14
                       (2) the presumptive term of imprisonment set in such departure
                shall not total more than double the maximum duration of the
                presumptive imprisonment term.'


                "Considering these provisions together, a sentence imposed under K.S.A. 2018
       Supp. 21-6627 is an indeterminate life sentence with various parole eligibility, not a
       guidelines sentence imposed under K.S.A. 2018 Supp. 21-6818 under the authority of
       K.S.A. 2018 Supp. 21-6627(d). When the Kansas Legislature mandated the imposition of
       lifetime electronic monitoring under either K.S.A. 2018 Supp. 21-6604(r) or K.S.A. 2018
       Supp. 22-3717(u) for sentences imposed under K.S.A. 2018 Supp. 21-6627, the
       Legislature reserved lifetime electronic monitoring to parolees, not persons subject to
       postrelease supervision after serving a determinate sentence." Dunn, 2019 WL 3210390,
       at *4.


       We agree with the Dunn panel's analysis. Because Carlton is serving a determinate
sentence, the district court erred in imposing lifetime electronic monitoring. We vacate
that portion of Carlton's sentence.


Conclusion


       We remand this case with directions for the district court to redetermine Carlton's
criminal history and to reconsider Carlton's credit for time served. We reverse the district
court's denial of Carlton's ability to earn good time credit and vacate its requirement of
lifetime electronic monitoring.


       Reversed in part, vacated in part, and remanded with directions.




                                                   15